



Exhibit 10.1


MEMORANDUM OF AGREEMENT


THIS MEMORANDUM OF AGREEMENT (the "Agreement"), is entered into as of this 13th
day of June 2014, by and between WILESS Controls Inc. ("WILS") a Nevada
corporation having its principal place of business located at 3450 St-Denis,
Suite 202, Montreal, Quebec, H2X 3L3 and Mary Spio and potential other
associates, representing all IP properties, patents and work in progress being
part of a project identified as Next Galaxy Corp.(NGC)."


W I T N E S S E T H:


WHEREAS, NGC has developed intellectual properties, patent(s), interests,
licenses and other tangible or intangible assets and all other ideas represented
as the Next Galaxy Corp. project; and
WHEREAS, NGC and all associates are the sole owners of those properties; and
WHEREAS, NGC desire to sell, transfer and assign to WILS all of their rights,
title and interest and ownership in the Next Galaxy Corp project; and
WHEREAS, NGC and the Board of Directors of WILS deem it in the best interests of
each and their respective shareholders to complete the transaction herein
contemplated;
NOW, THEREFORE, in consideration of the promises and of the mutual agreements,
provisions, covenants, representations and warranties herein contained, the
Parties hereto hereby agree as follows:


1. Acquisition of NGC ownership interests by WILS.


1.01 Acquisition of NGC property. Subject to the terms and conditions of this
Agreement, WILS agrees to purchase from the NGC owners and developers,
represented by Mary Spio, agree to sell, transfer, convey and deliver to WILS,
all of the NGC rights, title and interest. At Closing, WILS shall be vested with
ownership of 100% of the equity of what is represented as NGC's assets, tangible
or intangible.
 
1.02 Purchase Price. WILS agrees to purchase from the NGC property for a total
consideration of fifty five million (55,000,000) shares of the restricted common
stock of WILS ("Securities") which will represent 50% of the outstanding shares
of WILS after the purchase.


1.03 Closing. Subject to the terms and provisions of this Agreement, the Closing
of the transactions contemplated by this Agreement will be at the earliest
possible date after the signing of this agreement as time is of the essence.


2. Representations and Warranties of WILS.


WILS represents and warrants to NGC that the statements contained in this
Section 2 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date.
2.01 Organization, Qualification and Corporate Power. WILS is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. WILS has no provisions in its Articles of Incorporation or By-laws and
no voting trusts or other agreements that require anything more than a standard
majority (50+%) vote in order to elect directors or to take any other action
requiring shareholder approval.
2.02 Authority. WILS has all requisite corporate power and authority to execute
and deliver this Agreement and all agreements, instruments and documents to be
executed and delivered by WILS hereunder, to consummate the transactions
contemplated hereby and to perform all terms and conditions hereof to be
performed by it. The execution and delivery of this Agreement by WILS and all
agreements, instruments, and documents to be executed and delivered by WILS
hereunder, the performance by WILS of all the terms and conditions hereto to be
performed by it and the consummation of the transactions contemplated hereby
have been duly authorized and approved by the Board of Directors of WILS, and no
other corporate proceedings of WILS are necessary with respect thereto.

--------------------------------------------------------------------------------





2.03 Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any statute, regulation, rule, judgment, order, decree, stipulation,
injunction, charge or other restriction of any federal, state or local
government, governmental agency or court to which WILS is subject or any
provision of its Certificate of Incorporation, Bylaws or Board of Directors or
stockholder resolutions of WILS or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel or require any notice
under any material contract, lease, sublease, license, sublicense, franchise,
permit, indenture, agreement or mortgage for borrowed money, instrument of
indebtedness, security interest or other arrangement to which WILS is a party or
by which it is bound or to which any of its assets is subject or result in the
imposition of any security interest upon any of its assets. WILS is not required
to give any notice to, make any filing with, or obtain any authorization,
consent or approval of any federal, state or local government, governmental
agency, bank, financial institution or other person or entity which has not been
given or obtained in order for WILS to consummate the transactions contemplated
by this Agreement.
2.04 Representation. WILS represents and warrants that in making the decision to
acquire the assets of NGC, it has relied upon its own independent investigations
and the independent investigations by its representatives, including its own
professional legal, tax, and business advisors, and that WILS and its
representatives have been given the opportunity to examine all relevant
documents and to ask questions of and to receive answers from NGC.
2.05 Permits. WILS has in force and effect all Permits required to own and
operate its business; all such Permits are in full force and effect; and no
violations exist there under. No proceeding is pending and WILS has not received
any notice of and has no knowledge of any threatened proceeding relating to the
revocation, termination or modification of any Permit affecting the operation
and conduct of its business.
2.06 Governmental Approvals. Other than making the necessary filings with the
Securities and Exchange Commission, WILS has not received any notification of a
required consent, approval, waiver, order or authorization of, or registration,
declaration or filing with, any federal, state or local governmental authority
(including, without limitation, any department, bureau or agency), required to
be obtained or made in connection with the execution and delivery of this
Agreement by WILS or the consummation by WILS of the transactions contemplated
hereby the failure of which to obtain would have a material adverse affect on
the operation or conduct of the business of WILS.
 2.07 Tax Matters. There is no dispute or claim concerning any federal, state or
local tax liability either (a) claimed or raised by any authority in writing or
(b) as to which WILS, or any of the directors and officers (and employees
responsible for tax matters) of WILS or any affiliate of WILS have knowledge.
WILS has paid all of its outstanding tax obligations in each jurisdiction where
such obligation has been incurred on a timely basis. There are no audits or
examinations pending or presently being conducted by any taxing jurisdiction or
regulatory authority.
2.08 Litigation and Payables. There is no litigation and there are no
arbitration proceedings or governmental proceedings, suits or investigations
pending, instituted or, to the best knowledge of WILS, threatened against WILS.
WILS has not received any notifications or charges from any federal, state, or
local governmental authority involving occupational safety and health or water
quality or other environmental matters. WILS has not received any notice that it
has been charged with any violation of, or threatened with a charge of a
violation of, any law, statute, ordinance, decree, requirement, order, judgment,
rule or regulation (collectively, "Legal Requirements"), which violation might
reasonably be expected to have a material adverse affect on the operations or
the business of WILS, and to the knowledge of WILS, no third party has been
charged with any such violation that might reasonably be expected to have a
material adverse affect on the operations or business of WILS.  Except as
disclosed on Schedule "D" attached hereto, that there are no accounts payable,
notes payable, bonds, or any other liability of any nature, whether liquidated
or unliquidated, contingent or non-contingent, known or unknown relating to
WILS' business operations prior to Closing.
 
2.09 Environment, Health and Safety. There are no claims and WILS is not aware
of the potential for any claims arising out of environmental issues related to
the operation or business of WILS.


2.10 Legal Compliance. WILS has not violated any Legal Requirements and WILS is
not aware of any issues or claims relating to legal compliance, including any
potential liabilities, associated with environmental, health or safety laws that
would have a material effect on the operations or business of WILS.



--------------------------------------------------------------------------------





2.11 Foreign Person. WILS is not a "foreign person" within the meaning of the
Internal Revenue Code of 1986, as amended (the "Code"), Section 1445 and 7701
(i.e., WILS is not a nonresident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate as those terms are defined in the
Code and any regulations promulgated there under.
2.12 Lease Obligations. With respect to any leases of real property held by WILS
all royalties, rentals and other payments due in respect thereof have been
timely paid and all other conditions necessary to keep such leases in full force
and effect during their term have been fully performed.


2.13 Marketing of Production; Suspended Funds.


(a.) WILS has not received any advance, "take-or-pay," or other similar payments
under production sales contracts that will entitle the purchasers to "make-up"
or otherwise receive deliveries of products at any time after the Closing Date
without paying at such time the full market price there for, nor has WILS
received any payments with respect to, or in lieu of or in satisfaction for any
take-or-pay obligations of purchasers of WILS's products deliverable under any
contracts covering any of the operations or business.


(b.) WILS has not received prior to the Closing Date payments for products which
are currently subject to refund.
(c) WILS does not have any contracts that are subject to any (i) dedication
under product sales contracts with terms in excess of 31 days, (ii) agreements
not terminable without cause on 30 days advance written notice or (iii) calls
on, or preferential rights to purchase products there from.
(d) WILS is not, and is not required to be, holding any funds in suspense that
are attributable to its operations or business.
2.14 Preferential Rights and Restrictions on Assignment. None of the leases or
contracts used in the operations or business of WILS are subject to any
preferential rights to purchase or restrictions on assignment, including, but
not limited to, requirements for consents from third parties to any assignment.
2.15 Equipment. None of the equipment included in or used in the operations and
business of WILS is subject to any royalties, share of production or other such
payments. WILS does not lease any equipment under any lease agreements that
cannot be terminated with 30 days notice.
2.16  No Ongoing Business Operations.  That as of the date of Closing, WILS will
have divested itself, or converted into equity of WILS, all liabilities except
for disclosed accounts payables, and will have no ongoing business operations
except for the NGC business operations.


3. Representations and Warranties of NGC Shareholders.


Mary Spio as NGC's authorized representative acting solely as to that NGC
project, represents and warrants to WILS that the statements contained in this
Section 3 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date.
3.01 Authority. Mary Spio for NGC has all requisite power and authority to
execute and deliver this Agreement and all agreements, instruments and documents
to be executed and delivered to consummate the transactions contemplated hereby
and to perform all terms and conditions hereof to be performed by it.
3.02 Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any statute, regulation, rule, judgment, order, decree, stipulation,
injunction, charge or other restriction of any federal, state or local
government, governmental agency or court to which NGC is subject.
3.03 Title. The NGC assets ownership is being transferred pursuant to this
Agreement to WILS with title warranty, either express or implied.



--------------------------------------------------------------------------------





3.04 Representation. Mary Spio and any other person or entity having ownership
in NGC represents and warrants that in making the decision to sell the NGC
assets and acquire the Wiless Securities, it has relied upon its own independent
investigations.


3.05 Investment Intent


The NGC asset holders are aware that the transferability of the Securities is
restricted and will be further restricted by a legend placed on the
certificate(s) representing the Securities containing substantially the
following language:


The securities represented by this certificate have not been registered under
either the Securities Act of 1933 or applicable state securities laws and may
not be sold, transferred, assigned, offered, pledged or otherwise distributed
for value unless there is an effective registration statement under such Act and
such laws covering such securities, or the Company receives an opinion of
counsel acceptable to the Company stating that such sale, transfer, assignment,
offer, pledge or other distribution for value is exempt from the registration
and prospectus delivery requirements of such Act and such laws.


4. Representations and Warranties Concerning NGC.


NGC represents and warrants to WILS that the statements contained in this
Section 4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date. All of the representations of this
Section 4 are qualified by the attached Disclosure Schedule and attachments
thereto set forth as Exhibit "D" attached hereto and made a part hereof.
4.01 Organization, Qualification. NGC has not been formed as a corporation duly
organized, but represents a project led by Mary Spio and representing
intellectual property, either fully developed or in the development stage,
licenses, marketing agreements, patent(s) and any other idea and assets whether
tangible or intangible, represented as being part of the Next Galaxy project.
4.02 Authority. Mary Spio has all requisite power and authority to execute and
deliver this Agreement and all agreements, instruments and documents to be
executed and delivered by what is referred to as NGC.
4.03  Litigation and Payables. There is no litigation and there are no
arbitration proceedings or governmental proceedings, suits or investigations
pending, instituted or, to the best knowledge of NGC, threatened against NGC or
any asset of NGC. Except as disclosed on Schedule "E" attached hereto, that
there are no accounts payable, notes payable, bonds, or any other liability of
any nature, whether liquidated or unliquidated, contingent or non-contingent,
known or unknown relating to NGC'S business operations prior to Closing.
 
4.09  NGC Intellectual Property. The NGC Disclosure Schedule sets forth a
complete and correct list and summary description of all intellectual property,
including computer software, trademarks, trade names, service marks, service
names, brand names, copyrights and patents, registrations thereof and
applications therefore, applicable to or used in the business of NGC.


5. Actions at Closing.


5.01 Transactions at the Closing. At the Closing the following events shall
occur, each event under the control of one party hereto being a condition
precedent to the events under the control of the other party, and each event
being deemed to have occurred simultaneously with the other events.
5.02 Deliveries by WILS. At Closing, WILS will deliver or cause to be delivered:
(a) To NGC, a Certificate of Incumbency containing signatures of officers of
WILS;
(b) To the NGC owners, as represented by Mary Spio, stock certificates
representing in aggregate, fifty five million (55,000,000) shares of the
restricted common stock of WILS. NGC shall provide WILS not less than five
business days before the Closing Date with an allocation of shares between the
NGC Shareholders and addresses for each such shareholder to receive a stock
certificate.



--------------------------------------------------------------------------------





c) WILS will provide financing for the NGC project, with a minimum of $50,000 a
month for at minimum the first three months, afterwards to be revised from time
to time, pursuing to the needs of the company and as directed and agreed by
management and the Board of Directors, such funding to be obtained from the
public market, subject to the realization of NGC and the conditions of the
market.


5.03 Deliveries by NGC. At Closing NGC will deliver to WILS, as applicable:
(a) Assignments, Intellectual Property and list of all of NGC assets, tangible
of intangible.
(b) A Certificate of Incumbency containing signatures of all officers/owners of
NGC;


6. Miscellaneous.


6.01 Governing Law and Jurisdiction and Venue of Disputes. This Agreement and
the legal relations between the Parties shall be governed by and construed in
accordance with the laws of the State of Nevada.
6.02 Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if sent by registered mail or certified
mail, postage prepaid if addressed as follows:
For NGC: 1680 Michigan Ave, Suite 700 Miami Beach, FL 33139


For WILS: 3450 St-Denis, Suite 202, Montreal, Quebec, H2X 3L3




6.03 No Assignment. This Agreement may not be assigned by any Party or by
operation of law or otherwise and, in the event of an attempted assignment, this
Agreement shall terminate.


6.05 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. For the purpose of this Agreement, the
Parties hereto agree that a facsimile copy shall have the same effect as an
original signature.
6.07 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by WILS and NGC.
No waiver by any Party of any default, misrepresentation, or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.
6.08 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
6.10 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the.






(signature page to follow)







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


WILS:
WILESS CONTROLS INC.,
a Nevada Corporation
 
 
 
 
 
 
 
 
 
 
By.
MICHEL ST-PIERRE
 
 
 
Michel St-Pierre, President







NGC:
 
 
 
 
 
 
 
By.
MARY SPIO
 
 
 
NGC Authorized Representative














